     Case 2:19-cv-01481-JCM-DJA Document 10 Filed 10/15/19 Page 1 of 2



 1   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 5   Fax: (702) 799-5505
     Herrec4@nv.ccsd.net
 6   Attorneys for Clark County School District
 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10
     KRISTINE E. MILLER,                                 CASE NO.: 2:19-cv-01481-JCM-DJA
11
                     Plaintiff,                          STIPULATION AND ORDER TO
12                                                       EXTEND TIME FOR DEFENDANT TO
     v.                                                  FILE REPLY TO PLAINTIFF’S
13                                                       RESPONSE
14   CLARK COUNTY SCHOOL DISTRICT, a
     political subdivision of the State of Nevada,       [FIRST REQUEST]
15
                     Defendant.
16

17           Plaintiff Kristine E. Miller and Defendant Clark County School District, by and through
18   their respective attorneys of record, hereby stipulate to extend the time for Defendant to file a
19   Reply to Plaintiff’s Response to Defendant’s Motion to Dismiss (ECF No. 9) from the current
20   deadline of October 15, 2019 for three (3) days, up to and including October 18, 2019. This is
21   the first request for an extension of time to file a Reply to Plaintiff’s Response.
22           Defendant seeks the extension of time to allow sufficient time to prepare an appropriate
23   response. More specifically, Plaintiff’s Response identifies additional claims not evaluated in
24   Defendant’s Motion. Defense counsel, therefore, requires additional time to evaluate and address
25   such claims. Further, Defendant’s counsel has various deadlines and hearings that make it unable
26   to properly evaluate and prepare a response by the current Reply deadline.
27

28
     Case 2:19-cv-01481-JCM-DJA Document 10 Filed 10/15/19 Page 2 of 2



 1          Based on the foregoing, the parties hereby stipulate to a short extension of time, until

 2   October 18, 2019, for Defendant County School District to file a Reply to Plaintiff’s Response

 3   (ECF No. 9).     The brief extension will have no significant or prejudicial impact on the

 4   proceedings.

 5          This request is made in good faith and not for the purpose of delay.

 6   Dated: October 15, 2019                           Dated: October 15, 2019

 7   LAW OFFICE OF ROBERT P. SPRETNAK                  CLARK COUNTY SCHOOL DISTRICT
                                                       OFFICE OF THE GENERAL COUNSEL
 8

 9   By: /s/ Robert P. Spretnak                        By: /s/ Crystal J. Herrera
         Robert P. Spretnak (#5135)                       Crystal J. Herrera (#12396)
10       8275 S. Eastern Ave #200                         5100 West Sahara Avenue
         Las Vegas, NV 89123                              Las Vegas, Nevada 89146
11       Attorney for Plaintiff                           Attorney for Defendant
12

13                                               ORDER

14          IT IS SO ORDERED.

15          DATED: October
                   _______________________,
                           15, 2019.        2019.

16

17
                                                         ____________________________________
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                Page 2 of 2
